DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .              

 RCE Acknowledgement 
Applicant’s Request for Continued Examination (RCE) dated 11/04/2021 under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114, and the Applicant's RCE submission filed on 04 NOVEMBER 2021 has been entered.           

 Status of Claims 
Claims 1, 3, 5-11, 13 & 15-20 are pending in this instant application per the RCE’s claim amendments and remarks filed on 11/04/2021 by the Applicant, wherein Claims 1, 11 and 19 are three/3 independent claims reciting method, server and method claims with Claims 3/5-10, 13/15-18 and 20 dependent on said three/3 independent claims respectively.  Said claim amendments have amended Claims 1, 3, 5, 8, 11, 13, 15 & 18.  Examiner notes that independent Claim 19 does not have the same claim  amendments as were made to other two independent Claims 1 and 11 only.   

Accordingly, amended Claims 1, 3, 5-11, 13 & 15-20 are now being rejected herein.       

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:        
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 1, 3, 5-11, 13 & 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 1, 11 & 19 are independent payment method, server & method claims respectively.   
Analysis                         
Claim 1: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a method reciting a series of steps, which is a statutory category of invention (Step 1--YES).        

The claim is analyzed to determine whether it is directed to a judicial exception.   The claim recites the limitations of receiving a first service request from a cardholder to Step 2A1--YES).               

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional elements of facilitating authentication of the first service request at the first payment entity and its successful authentication.  These additional elements are considered extra-solution activities.  The server system and two entities in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer/s functions of processing data.  These generic processors are no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  Accordingly, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2--NO).              

Next, the claim is analyzed to determine if there are additional elements in this claim that individually, or as an ordered combination, to include the latest claim amendments, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).  As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer and/or computer components over a network cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Because the additional elements of facilitating authentication of the first service request at the first payment entity and its successful authentication, were considered to be extra-solution activities in Step 2A, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field.  The disclosure does not provide any indication that the devices (processors) are anything other than generic processors and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05 (d) (II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and  conventional function when it is claimed in a merely generic manner (as it is here). Also, the specification’s para [00135] states --- {“FIG. 10 is a simplified block diagram of a server system 1000 for rendering a service (e.g., the PayLateAuthForwd service) to the cardholder 110, in accordance with an embodiment of the present disclosure. Examples of the server system 1000 include, but not limited to, the first payment server 114 illustrated in FIG. 1.  The server system 1000 includes a computer system 1002 and a database 1004.”}, and thus, indicates that the concept of using a server system is conventional use of a generic computer/processor;  and for these reasons, there is no inventive concept and the claim is not patent eligible.  Accordingly, a conclusion that the aforementioned extra-solution elements are well-understood, routine and conventional activity is supported under Berkheimer options 2 and 3, respectively.                
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, to include the latest claim amendments, the additional elements do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B--NO), and the claim is not patent eligible.             

The analysis above applies to all statutory categories of the invention including system Claim 11 and method Claim 19.  Furthermore, the dependent method claims 3/5-10 do not resolve the issues raised in the independent method Claim 1, and these dependent method Claims 3/5-10 further narrow the abstract idea of independent Claim 1 with additional steps and limitations (e.g., payment server/s, issuing server/s, credit limit, virtual card, etc.), do not resolve the issues raised in rejection of the independent method Claim 1.  Accordingly, dependent system Claims 13/15-18 & dependent method Claim 20 are also rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.            
Therefore, said Claims 1, 3, 5-11, 13 and 15-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.               

 Response to Arguments 
 Applicant's remarks and claim amendments in its RCE dated 04 NOVEMBER 2021 with respect to the rejection of amended Claims 1, 3, 5-11, 13 and 15-20 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 1, 3, 5-11, 13 and 15-20 has been maintained as described above with rejection under 35 USC 101 only.  Additionally, Examiner notes that the previous rejections under 35 USC §103 were withdrawn based on the latest 07/20/2021 claim amendments.  Thus, the rejection of amended Claims 1, 3, 5-11, 13 and 15-20, as described above, is being maintained herein with some modifications in this Office Action.          

In response to the Applicant’s arguments of 11/04/2021 traversing the rejection under 35 USC 101, Examiner respectfully disagrees.  Examiner notes that the Applicant in its own Specification has provided a business solution (& Not a Technology Solution) to a business problem based on the problem identified in para [0003] ---      
{“[0003]  Buying commodities or services using payment cards has become the most preferred mode of transaction because of the ease and convenience it imparts.  To attract more and more users into digital money transaction, the payment servers or issuing banks provides luring offers to their users such as discounts on purchasing a commodity or for availing a service using cards for example flat 20% off on booking a flight ticket or shopping for groceries, 5% cashback on paying bills etc.  However, users who are registered i.e. have financial accounts with the payment server or the issuing bank can avail only those offers that are provided by their issuing bank or payment server but other users who are not registered can not avail the offer.  To avail multiple offers from multiple financial institutions the user should have his/her financial account in all the financial institutions providing offers.  Maintaining financial accounts in many institutions may not be feasible for the user, and the user may miss out on good offers.   Therefore, there is a need to develop a process or system to overcome above stated problem.”}    


In response to the Applicant’s arguments of 07/20/2021 traversing the rejection under 35 USC 101, Examiner respectfully disagrees.  Examiner notes that the Applicant has traversed the abstract idea rejection, and Examiner clarifies that the instant application describes a solution to a business problem with the problem identified as a need for a customer to avail themselves of all offers offered by financial institutions.  For example but not limited to, para [0003] of the Specification states this problem as follows ---       
{“However, users who are registered i.e. have financial accounts with the payment server or the issuing bank can avail only those offers that are provided by their issuing bank or payment server but other users who are not registered can not avail the offer. To avail multiple offers from multiple financial institutions the user should have his/her financial account in all the financial institutions providing offers. Maintaining financial accounts in many institutions may not be feasible for the user, and the user may miss out on good offers.”}                 

The solution offered by the instant application (to the problem described above) is described in paras [0034]-[0036] of the Specification filed by the Applicant. Furthermore, Examiner notes that the Applicant’s claim recite steps that map the second tokenized card to the first tokenized card and completes the transaction using the second card; and additionally, the Applicant’s claims are linking the two payment accounts so that a customer can take advantage of other offers besides the financial institution offers associated with the first account.                

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).       
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.                  


The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.            


The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.             


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.           

Electronic Communications
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.                

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691